Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of this
16th day of December 2009, by and between Subramanian “Sundi” Sundaresh (the
“Executive”) and Adaptec, Inc. (the “Company”). The Company and Executive are
collectively referred to herein as the Parties and individually as a Party.

WHEREAS, the Executive and the Company have determined to provide for the
termination of the Executive’s employment with the Company on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

1. Termination of Employment. Effective as of January 4, 2010 (the “Separation
Date”), the Executive’s employment with the Company and its affiliates
(including, without limitation, as Chief Executive Officer of the Company) shall
terminate and the Executive shall cease to be an employee and/or officer of any
and all of the foregoing. As used in this Agreement, the term “affiliate” shall
mean any entity controlled by, controlling, or under common control with, the
Company.

2. Accrued Benefits. The Company shall pay or provide to the Executive the
following payments and benefits:

(a) Salary and Vacation Pay. On the Separation Date, the Company shall issue to
the Executive his final paycheck, reflecting (i) his earned but unpaid base
salary through the Separation Date, and (ii) his accrued but unused vacation pay
through the Separation Date.

(b) Expense Reimbursements. The Company, within 45 days after the Separation
Date, shall reimburse the Executive for any and all reasonable business expenses
incurred by the Executive in connection with the performance of his duties prior
to the Separation Date, which expenses shall be submitted by the Executive to
the Company with supporting receipts and/or documentation no later than 30 days
after the Separation Date.

3. Other Benefits. In consideration of, and subject to and conditioned upon the
Executive’s execution and non-revocation of the release attached as Exhibit A to
this Agreement (the “Release”), the Company shall pay or provide to the
Executive the following payments and benefits:

(a) Severance Payment. Within fifteen (15) days of the later of (i) the
Separation Date; (ii) the Release Effective Date, defined in Exhibit A hereto;
or (iii) February 1, 2010, the Company shall pay to Executive a lump sum
severance payment equal to $460,000, less applicable withholdings and
deductions. The Parties agree that this amount was determined pursuant to the
formula set forth in Section 8(c)(2) of Executive’s Employment Agreement dated
August 14, 2007.

 

1



--------------------------------------------------------------------------------

(b) Health Insurance Coverage. Within fifteen (15) days of the later of (i) the
Separation Date or (ii) the Release Effective Date, defined in Exhibit A hereto,
the Company shall begin to reimburse Executive for the premium associated with
one (1) year of health insurance coverage pursuant to COBRA, provided Executive
is eligible for and timely elects such coverage. Such payments shall be provided
in equal monthly installments. Should Executive be provided with comparable
health insurance by his next employer, Executive shall promptly notify the
Company and such payments shall immediately cease.

(c) Stock Options and Time Based Restricted Stock. As of the Separation Date,
the Executive holds unvested stock options and restricted stock of the Company,
under the Adaptec, Inc. 2004 Equity Incentive Plan (the “Plan”) for 623,334
shares. All unvested stock options, held by the Executive shall become
immediately vested and exercisable as of the later of the Separation Date or the
Release Effective Date to the extent not previously vested and exercisable. On
the later of the Separation Date or the Release Effective Date, fifty thousand
(50,000) shares of Executive’s Restricted Stock granted on August 4, 2008 shall
become immediately vested and exercisable and one hundred and seventy
five-thousand (175,000) shares of Executive’s Restricted Stock granted on
April 2, 2009 and August 3, 2009 shall be cancelled. The period in which
Executive may exercise his stock options pursuant to the Plan shall be extended
until the later of (A) six months after a closing of a Sale of the Operations,
defined in Schedule A to the Consulting Agreement attached as Exhibit B hereto,
or (B) September 30, 2010; provided however that the stock options granted to
Executive on September 19, 2005 for an aggregate of 100,000 shares shall in no
event be extended beyond September 18, 2010.

(d) Indemnification. The Company shall indemnify the Executive pursuant to the
terms of the Adaptec, Inc. Indemnification Agreement executed by Executive on
February 13, 2007, which are incorporated herein by reference.

(e) Legal Fees. The Company shall reimburse Executive for up to $10,000 for
legal fees incurred by Executive relating to negotiating this Agreement upon the
presentment of invoices.

(f) Consulting Agreement. the Company and the Executive shall enter into a
Consulting Services Agreement in the form attached as Exhibit B (the “Consulting
Services Agreement”) and the Company shall provide Executive with a draft press
release for the approval of Executive, which approval shall not be unreasonably
withheld.

4. Release of Claims. The Executive and the Company agree that, as a condition
to the Executive’s right to receive the payments and benefits set forth in
Section 3, within 21 days following the Separation Date, the Executive shall
execute and deliver to the Company the Release and the Company shall promptly
execute the Release.

5. No Change in Control. The Executive acknowledges that, as a condition to the
Executive’s right to receive the payments and benefits set forth in Section 3,
Executive is not eligible for a Change in Control payment, as such term is
defined in Section 8(d) of the Employment Agreement he signed with the Company
on August 14, 2007.

 

2



--------------------------------------------------------------------------------

6. Return of Property. In connection with the Executive’s role as a consultant
following the Separation Date, during the Consulting Period (as defined in the
Consulting Services Agreement), the Executive may keep in his possession items
of the Company or the Company property that are identified by the Company as
appropriate for such role, including without limitation, keys, credit cards,
telephone calling cards, computer hardware and software, cellular and portable
telephone equipment, laptops, personal digital assistant (PDA) devices, manuals,
books, notebooks, financial statements, reports and other documents.

7. Miscellaneous.

(a) Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code (“Section 409A”) or are
exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If the Executive
notifies the Company (with specificity as to the reason therefor) that the
Executive believes that any provision of this Agreement would cause the
Executive to incur any additional tax or interest under Section 409A and the
Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with the Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. The Parties hereby acknowledge and agree that (i) the
payments and benefits due to the Executive under Section 3(a) above are payable
on account of the Executive’s separation from service within the meaning of
Section 409A of the Code which will occur on February 1, 2010, and (ii) such
payment is a short term deferral under Section 409A.

(b) Withholding. The Company may withhold from any amounts payable or benefits
provided under this Agreement such Federal, state, local, foreign or other taxes
as shall be required to be withheld pursuant to any applicable law or
regulation. Notwithstanding the foregoing, the Executive shall be solely
responsible and liable for the satisfaction of all taxes, interest and penalties
that may be imposed on the Executive in connection with this Agreement
(including any taxes, interest and penalties under Section 409A of the Code),
and neither the Company, nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Executive harmless from any or all of such
taxes, interest or penalties.

(c) Severability. In construing this Agreement, if any portion of this Agreement
shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.

(d) Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company, and its affiliates, successors and assigns. Except as provided
in the next sentence, the Company may not assign this Agreement or delegate any
of its obligations hereunder without the prior written consent of the Executive.
The Company shall

 

3



--------------------------------------------------------------------------------

cause any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all or a substantial portion
of its business and/or assets to assume this Agreement expressly in writing (and
deliver a copy to the Executive) and to expressly agree to perform this
Agreement immediately upon such succession in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

(e) Final and Entire Agreement; Amendment. This Agreement, together with the
Release, and Consulting Agreement, represents the final and entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and discussions between the Parties hereto and/or
their respective counsel with respect to the subject matter hereof. Any
amendment to this Agreement must be in writing, signed by duly authorized
representatives of the Parties, and stating the intent of the Parties to amend
this Agreement.

(f) Representation By Counsel. Each of the Parties acknowledges that it or he
has had the opportunity to consult with legal counsel of his choice prior to the
execution of this Agreement. Without limiting the generality of the foregoing,
the Executive acknowledges that he has had the opportunity to consult with his
own independent legal counsel to review this Agreement for purposes of
compliance with the requirements of Section 409A or an exemption therefrom, and
that he is relying solely on the advice of his independent legal counsel for
such purposes. Moreover, the Parties acknowledge that they have participated
jointly in the negotiation and drafting of this Agreement. If any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws that would result in the application of any law
other than that of the State of California.

(h) Cooperation in Legal Proceeding. The Executive agrees that, after the
Separation Date and for a period of two (2) years following the termination of
the Consulting Services Agreement, upon the reasonable request of the Company,
the Executive shall exercise reasonable efforts to cooperate with and assist the
Company in undertaking and preparing for legal and other proceedings relating to
the affairs of the Company and its affiliates. The Executive shall be reimbursed
for the reasonable expenses the Executive incurs in connection with any such
cooperation and/or assistance. Any such reimbursements shall be paid to the
Executive no later than the 15th day of the month immediately following the
month in which such expenses were incurred (subject to the Executive’s timely
submission to the Company of proper documentation with respect thereto). The
amount of any reimbursements that constitute compensation in one year shall not
affect the amount of reimbursements constituting compensation that are eligible
for payment or reimbursement in any other year, and the Executive’s right to
such payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

 

4



--------------------------------------------------------------------------------

(i) Non-Disparagement. The Board of Directors of the Company on the one hand and
Executive on the other hand, agree to refrain from publishing or providing any
oral or written statements about Executive or the Company, its affiliates, or
any of their officers, directors, managers, employees, agents or
representatives, as the case may be, that are disparaging, slanderous, libelous
or defamatory, or that disclose private or confidential information about their
business affairs, or that constitute an intrusion into their private lives, or
that give rise to unreasonable publicity about their private lives, or that
place them in a false light before the public, or that constitute a
misappropriation of their name or likeness.

(j) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company;

If to the Company or the Company: Adaptec, Inc., 691 South Milpitas Blvd.,
Milpitas, California, 95035 Attention: Chairman and Chief Executive Officer;

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(k) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original, but all of which taken together shall
constitute one instrument.

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

ADAPTEC, INC.

/s/    MARY L. DOTZ

By: Mary L. Dotz

Title:

 

CFO

EXECUTIVE

/s/    SUBRAMANIAN SUNDARESH

Subramanian Sundaresh

 

5